Smith, J.
(dissenting).
I feel constrained to differ with my brethren in the conclusion they have reached in this matter. The general rule is that an executor or administrator appointed in one jurisdiction cannot be sued in his representative capacity in any other jurisdiction. Winter v. Winter, Walker, 211; Boyd v. Lambeth, 24 Miss. 433; Riley v. Moseley, 44 Miss. 37; Vaughan v. Northup, 15 Pet. 1, 10 L. Ed. 639; Story on Confl. Laws, §§ 513, 514; 18 Cyc. 1244, and authorities there cited.
It may he that there is an exception to the rule announced in the above authorities, under which exception a foreign executor or administrator, who comes within the jurisdiction of our courts, bringing with him the property of the estate he represents, may he held to account here, not in the character of executor or administrator, hut as trustee, as to which I express no opinion; but this is not such a case. The effort here is simply to recover a money judgment against a' foreign administrator and the sureties on his bond, as such. 18 Cyc. 1245; 3 Ency. Pl. & Pr. 715, and authorities there cited; Winter v. Winter, supra.